*63OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in the State of New York by the First Judicial Department on March 2, 1992, under the name Brian Howard Reis. At the times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee seeks an order pursuant to 22 NYCRR 603.4 (g) disbarring respondent from the practice of law because he was suspended under 22 NYCRR 603.4 (e) (1) (i) and (iii) and did not appear or apply in writing to the Committee or this Court for a hearing or reinstatement for six months from date of the order of suspension, which was April 17, 2012 (see 96 AD3d 53 [1st Dept 2012]).
Respondent was suspended because, among other things, he failed to comply with the Committee’s lawful request for documentation, respond to its subpoenas and answer multiple complaints alleging, among other things, that he converted client funds, and there was uncontested evidence of the threat to the public interest posed by respondent’s professional misconduct regarding the misuse of his attorney trust account (see id.).
On April 18, 2012, the Committee served respondent, via his attorney, with a notice of entry of this Court’s April 17, 2012 suspension order by mailing same by first-class mail. Respondent has not applied to the Committee or this Court for a hearing or reinstatement, although he was served with this motion and more than six months have elapsed since April 17, 2012 (see Matter of Claffey, 99 AD3d 201 [1st Dept 2012]; Matter of Bambury, 91 AD3d 141 [1st Dept 2011]; Matter of Jones, 89 AD3d 227 [1st Dept 2011]).
Accordingly, the Committee’s motion to disbar respondent, pursuant to 22 NYCRR 603.4 (g), should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Gonzalez, P.J., Tom, And rías, Acosta and Freedman, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.